Citation Nr: 1011622	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative joint disease (DJD).

4.  Entitlement to a rating in excess of 10 percent for left 
medial metatarsal DJD.

5.  Entitlement to a rating in excess of 10 percent for 
sinusitis.

6.  Entitlement to a compensable rating for a left thigh 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1984 to February 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2007 rating decision by the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2010, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.

The issues of service connection for a low back disability 
and entitlement to ratings in excess of 10 percent for a left 
knee disability, a left foot disability, and sinusitis are 
being  REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
action on his part is required.


FINDING OF FACT

At the January 2010 Travel Board hearing, the Veteran 
submitted, in writing, a request to withdraw his appeals 
seeking a rating in excess of 10 percent for hypertension and 
a compensable rating for left thigh scar.



CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal seeking a rating 
in excess of 10 percent for hypertension and a compensable 
rating for a left thigh scar, the Board does not have 
jurisdiction to consider appeals in such matters.  
38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expressed intent to withdraw his appeals 
seeking a rating in excess of 10 percent for hypertension and 
a compensable rating for left thigh scar, there is no reason 
to belabor the impact of the Veterans Claims Assistance Act 
of 2000 in these matters.

At the January 2010 Travel Board hearing, the Veteran 
submitted a written request to withdraw his appeals seeking a 
rating in excess of 10 percent for hypertension and a 
compensable rating for left thigh scar.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under 38 U.S.C.A. § 511 is subject to a 
decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.202, the Board may dismiss any appeal which 
fails to allege error of fact or law in the matter before the 
Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw 
an appeal at any time prior to the issuance of a final Board 
decision on the matter.

In January 2010 the Veteran withdrew his appeals seeking a 
rating in excess of 10 percent for hypertension and a 
compensable rating for left thigh scar.  Accordingly, there 
is no allegation of error of fact or law in these matters 
before the Board.  Hence, the Board does not have 
jurisdiction to consider appeals in these matters, and the 
appeals in these matters must be dismissed.



ORDER

As the Board has no jurisdiction in such matters, the appeals 
seeking a rating in excess of 10 percent for hypertension and 
a compensable rating for left thigh scar is dismissed without 
prejudice.


REMAND

At the Travel Board hearing the Veteran testified that he was 
seen shortly after service (in 1988-1990) for low back 
disability.  He identified his treatment provider as Dr. 
Klugerson.  He also identified an on-the-job back injury 
resulting in a Workman's Compensation award.  Records from 
Dr. Klugerson and those pertaining to the Workman's 
Compensation award are not associated with his claims file.  
As such records are likely to contain pertinent information, 
they must be secured.  

Regarding his claims for increased ratings, the Veteran 
testified that the disabilities at issue had increased in 
severity, and interfered with activities of daily living as 
well as job responsibilities.  Regarding the left knee, he 
reported that it gives way; that he wears a knee brace; and 
that he experiences sharp shooting pain with flexion.  He 
also advised that he recently had a left knee MRI at the 
Coatesville VAMC.  The report of the MRI is not associated 
with the claims file (and should be secured).

Regarding his left foot disability, the Veteran testified 
that he has increased pain and swelling with prolonged 
walking and running.  He also related that he now uses an 
orthopedic insert.

Regarding sinusitis, the Veteran testified that he currently 
experiences 3 to 6 flare-ups a year.  He stated that during 
such flare-ups he has drainage, crusting and headaches 
(alleged to be migraine-like).  He further testified that he 
had several absences from work due to flare-ups of sinusitis 
(which could be corroborated by employment records).
The Veteran's most recent VA examinations were in July 2008.  
In light of his allegation of increased severity of the 
disabilities in the interim, contemporaneous examinations are 
necessary.  Furthermore, it appears he receives regular 
follow-up for the disabilities.  As the record does not 
include any VA treatment records since August 2009, pertinent 
VA treatment records appear to be outstanding, and must be 
secured.  As the Veteran has indicated that employment 
records would corroborate his account of the  impact his 
sinusitis has had on employment, the employment records, 
likewise, are identified pertinent evidence that is 
outstanding, and should be secured.  Notably, the Veteran's 
co-operation (providing identifying information and releases) 
is needed for VA to secure any private treatment or 
employment records.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where 
evidence requested in connection with a claim for VA benefits 
is not furnished within one year of the request, the claim 
will be considered abandoned.  He is further advised that if 
VA is unable to secure private records of his treatment, it 
is ultimately his responsibility to ensure that such records 
are received.

Finally, it is noteworthy that, as this appeal is from the 
initial ratings assigned with the award of service 
connection, staged ratings may be for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to 
identify (and provide any releases needed 
for VA to secure records from) all 
providers of treatment and evaluation he 
has received for low back disability since 
his separation from service.  Of 
particular interest are records of all 
treatment (and particularly the earliest. 
i.e., beginning in 1988) he received from 
Dr. Klugerson, as well as records relating 
to his on the job back injury (including 
those pertaining to his Workman's 
Compensation award.  The RO should secure 
for the record copies of the complete 
clinical records of all such treatment and 
evaluations (to include the report(s) of 
the initial medical consultation(s) 
following the on the job back injury.)  If 
there is no response to an RO request for 
records from any identified source, the 
Veteran should be so notified, and advised 
that ultimately it is his responsibility 
to ensure that private records sought are 
received.  If any records cannot be 
secured because they have been 
irretrievably lost or destroyed, it should 
be so noted for the record.  The RO should 
also arrange for any further development 
that is suggested by any additional 
records received (to include arranging for 
another examination, if indicated).

2.  The Veteran should also be asked to 
provide releases for any employment 
records that would show he missed time 
from work due to his sinusitis.  The RO 
should secure for association with the 
claims file the corroborating employment 
records identified.  If such records 
sought are not received pursuant to the 
RO's request after the Veteran provides 
releases, he must be so advised, and 
advised further that ultimately it is his 
responsibility to ensure that they are 
received.

3.  The RO should secure for association 
with the claims file the complete clinical 
records (those not already in the file) of 
all VA treatment the Veteran has received 
for the disabilities at issue since 
September 2009(to specifically include the 
report of the recent left knee MRI he 
identified at the hearing.).  

4.  The RO should then arrange for the 
Veteran to be examined by an orthopedist 
to determine the current severity of his 
service connected left knee and left foot 
disabilities.  The examiner must review 
the Veteran's claims folder in conjunction 
with the examination.  All clinical 
findings should be reported in detail.  
The findings must include range of motion 
studies (to include any further 
limitations due to pain, fatigue, 
weakness, incoordination or periods of 
exacerbation).  Regarding the knee, it 
should be noted whether there is recurrent 
subluxation or instability and if so to 
what degree.  The examiner must explain 
the rationale for all opinions given.

5.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to determine the current 
severity of his service connected 
sinusitis.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies should be completed.  All symptoms 
and functional limitations due to 
sinusitis should be described in detail.  
The examiner must specifically ascertain 
whether there have been incapacitating 
episodes of sinusitis, and if so their 
frequency (in terms of number per year) 
and duration (in days/weeks), each; 
whether there has been antibiotic 
treatment (and if so, its frequency and 
durations); and whether or not there have 
been more than six non-incapacitating 
episodes per year characterized by 
headaches, pain, and purulent drainage or 
crusting.  The examiner must explain the 
rationale for all opinions.

6.  The RO should then readjudicate the 
claims (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If any remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


